Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 42 has the wrong status identifier. It has been amended; compare to the previous version. To this end, claim 41 should be similarly corrected. The version of claims 41 and 42 on 6/2/17 had them both depend from claim 1. Applicant should be mindful of the status identifiers and assure that the correct cut-and-paste operations are performed. Applicant bears all responsibility due to any issue arising therefrom.
The election of electrolytic vs. non-electrolytic-non-melt processes is withdrawn; claim 1 is examined to include both species.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 7-80, 111-130, 150 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43, 45-59 of U.S. Patent No. 9909222, alone or in view of either Lukatskaya article or CN 1498976.
As to the features not explicitly recited (nanowire, etc.), the patent encompasses these features. No difference is seen in the carbon made, and the specific techniques and reagents are disclosed in ‘222. These may be imported into the claims of ‘222 for the purposes of this rejection in so far as it is necessary to do so to create an operable system and process.

‘222 does not teach nanostructured carbide, however Lukatskaya teaches on pg. 4877 that MAX materials are nanostructured. Using them in the ‘222 process is an obvious expedient to make the desired carbon. Further, CN ’976 teaches nanostructured CaC2. Using it in the ‘222 process is obvious to provide the desired carbide material.
 
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive.
The ODP rejection only remains. The patent does not exclude the nanosized materials now claimed, and they clearly fall within the scope of the patent claims, and are contemplated in the specification thereof, see col. 19 and 23. The rejection does not require the additional references, which are cited for the sake of completeness.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736